850 F.2d 211
STATE OF LOUISIANA, ex rel. William J. GUSTE, Jr., et al.,Plaintiffs- Appellants,andConcerned Shrimpers of Louisiana, Intervenor-Appellant,v.C. William VERITY, Jr., Secretary, United States Departmentof Commerce, et al., Defendants-Appellees,andThe Environmental Defense Fund, Intervenor-Appellee.
No. 88-3185.
United States Court of Appeals,Fifth Circuit.
July 11, 1988.Opinion Issued Aug. 15, 1988.*

John B. Sheppard, Jr., Asst. Atty. Gen., William G. Guste, Jr., Atty. Gen., Baton Rouge, La., for State of La.
Eric F. Skrmetta, William L. Von Hoene, Jr., Von Hoene & Skrmetta, New Orleans, La., for Concerned Shrimpers.
John Volz, U.S. Atty., S. Mark Gallinghouse, Asst. U.S. Atty., New Orleans, La., for defendants-appellees.
Vicki L. Plaut, Peter R. Steenland, Jr., Dept. of Justice, David J. Hayes, Washington, D.C., for C. William Verity.
Gerald E. Meunier, New Orleans, La., Barbara E. Pace, Washington, D.C., for Environmental Defense Fund.
Appeal from the United States District Court for the Eastern District of Louisiana;  Patrick E. Carr, Judge.
Before GEE, DAVIS, and SMITH, Circuit Judges.
PER CURIAM:


1
For reasons to be assigned in an opinion to be issued in due course, the judgment of the district court dismissing this action is AFFIRMED.  The district court's order staying execution of its judgment is VACATED effective 11:59 p.m., August 31, 1988.  If appellants wish to apply to the Supreme Court of the United States for a further stay of judgment or for other relief, application should be made during the pendency of the stay as announced herein, as no further stays will be granted by this court.


2
SO ORDERED.



*
 See 853 F.2d 322